F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          SEP 12 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    LARRY RUSSELL,

               Plaintiff-Appellant,

    v.                                                No. 02-5189
                                               (D.C. No. 01-CV-953–H(M))
    CHARLES COZART,                                   (N.D. Okla.)

               Defendant,

         and

    GEORGE VAUGHN; CRAIG
    COUNTY BOARD OF COUNTY
    COMMISSIONERS,

               Defendants-Appellees.


                            ORDER AND JUDGMENT          *




Before MURPHY and PORFILIO , Circuit Judges, and            BRORBY , Senior Circuit
Judge.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       After being sued by plaintiff Larry Russell, defendants Sheriff George

Vaughn and the Board of County Commissioners of Craig County, Oklahoma,

moved for summary judgment on Mr. Russell’s federal and state law claims.

In response to the motions for summary judgment, Mr. Russell failed to

specifically controvert the factual statements of the movants in violation of Local

Rule 56.1(B) of the United States District Court for the Northern District of

Oklahoma. That rule provides “[a]ll material facts set forth in the statement of

the movant shall be deemed admitted for the purpose of summary judgment unless

specifically controverted by the statement of the opposing party.” Because of this

rule, the district court accepted as true each of the facts set forth in the motions

and, after doing the analysis required by Fed. R. Civ. P. 56, granted summary

judgment to both Sheriff Vaughn and the Board.     1
                                                       Mr. Russell appeals.

       We review the grant of summary judgment de novo, applying the same

standards as the district court.   Simms v. Okla. ex rel. Dep’t of Mental Health &



1
      The district court certified the order for immediate appeal pursuant to
Fed. R. Civ. P. 54(b).

                                           -2-
Substance Abuse Servs. , 165 F.3d 1321, 1326 (10th Cir. 1999). After this plenary

review, we affirm the district court for the reasons stated in its order of

October 22, 2002.

      The judgment of the district court is AFFIRMED. This court’s Show Cause

Order of November 25, 2002, is discharged.


                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge




                                          -3-